internal_revenue_service number release date index number -------------------------------- --------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-107779-04 date march ----------------------- ---------------------- ------------- -------------------------------- -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- ------------------------- --------------------------- ------------------------- ---------------- -------------------------------------------------------------------------------------------- ----------------------- ----------------------- -------------------------------------------------------------------------------------------- ----------------------- ------------------------ --------------------------- ------------ ---------------------- -------------------- -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- ----------------------- -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- ----------------------- --------------------- - legend legend trust company date state patriarch trust trustee trustee trustee trust child trust child date state individual individual trust trust date dear ---- trust company was formed on date as a corporation under the laws of state article of the trust company articles of incorporation provides in relevant plr-107779-04 this letter responds to your letter dated date requesting rulings regarding the income and estate_tax consequences of naming a family-owned trust company as trustee of certain family trusts trust company has two classes of stock class a voting_stock and class b non-voting stock each class of stock has identical economic rights with respect to current distributions and liquidation value the holders of class a voting_stock are permitted to vote on shareholder and corporate matters while the holders of class b non-voting are not patriarch owns all of the class b non-voting shares of trust company trust an irrevocable_trust established by patriarch owns all of the class a voting shares of trust company trust company will not solicit trust customers from the public-at-large part that there shall be no fewer than three and no more than five directors on the board_of directors no more than half of the number of directors serving at any time may be related or subordinate to patriarch patriarch may not serve as a director article x defines related or subordinate as having the same meaning attributed in sec_672 of the internal_revenue_code_of_1986 and any treasury regulations promulgated thereunder trust_indenture confers any discretionary distribution powers on trust company as trustee of a_trust held thereunder the powers shall be exercised by a distribution committee of the trust company a discretionary distribution power includes any power exercisable by the corporation as the trustee that pertains to i any non- mandatory distribution of income or principal for the benefit of one or more beneficiaries of the trust regardless whether the distribution is to be made pursuant to an ascertainable_standard as that term is used in sec_2041 of the internal_revenue_code_of_1986 and the treasury regulations promulgated thereunder or ii the granting or withholding of permission to use or otherwise enjoy any asset of the trust distribution committee shall be composed of not less than one nor more than three members all of whom shall be directors of the trust company the number of distribution committee members shall be determined from time to time by the board_of directors each committee member shall be appointed by a majority vote of the board_of directors and shall serve at the discretion of the board_of directors each member of the distribution committee must be a person who a is not a grantor of or donor to any trust of which the trust company is trustee nor the spouse of any such grantor or donor b is not a current or contingent beneficiary of any trust of which the trust company is trustee nor the spouse of any such beneficiary and c is not related or subordinate as defined in the trust company articles of incorporation to any grantor of or donor to any trust of which trust company is trustee nor to any current beneficiary of any trust of which the trust company is trustee a current beneficiary of a_trust is any article vi paragraph of the trust company bylaws provides that to the extent a article vi paragraph of the trust company bylaws provides that the article ix paragraph b of the trust company bylaws provides that if a article ix paragraph a of the trust company bylaws provides that no director plr-107779-04 person who i is entitled or eligible to receive a mandatory or discretionary distribution of income or principal of the trust ii has a right to withdraw property from the trust or iii is entitled or eligible to use or otherwise enjoy any asset of the trust article vi paragraph of the trust company bylaws provides that at no time shall a majority of the members of the distribution committee also be employees or officers of the trust company further no distribution committee member may participate in the exercise of any discretionary distribution power with respect to any trust_beneficiary to whom a legal_obligation of support is owed by the member as an individual the member’s spouse or an individual to whom such member is related or subordinate officer or committee member of the trust company shall participate or vote in a_trust company decision nor be present during any board or committee discussion of or vote on a decision involving the power to exercise any incidence of ownership of any life_insurance_policy insuring the life of such director officer or committee member director officer or committee member of the trust company has transferred voting_stock of any corporation to a_trust of which the trust company is serving as trustee then such director officer or committee member shall not participate or vote in a_trust company decision or be present during any board or committee discussion of or vote on such a decision involving the exercise of the power to vote the shares of stock of such corporation as to which such director officer or committee member is the transferor if the corporation is a controlled_corporation as defined in sec_2036 as to the transferor or would become a controlled_corporation as to the transferor if he were permitted to participate in the vote of such shares or to vote the shares of stock of such corporation as to which any other director officer or committee member is the transferor if such corporation is a controlled_corporation as defined in sec_2036 as to such transferor or would become a controlled_corporation as to such transferor if such director officer or committee member were permitted to participate in the vote of the shares during patriarch’s lifetime the property held by trust is held as a single trust for the benefit of patriarch’s lineal_descendants the trustees of trust may distribute income or principal to patriarch’s lineal_descendants for a beneficiary’s health education maintenance support and welfare to the extent they determine that such distributions will not jeopardize trust 1’s stated purpose of holding the voting_stock of trust company upon patriarch’s death the trustees of trust will pay such amounts of its principal to or for the benefit of such of patriarch’s lineal_descendants as patriarch appoints by will such testamentary_power_of_appointment shall not be exercisable with respect to any accumulations in trust defined as that part of the trust consisting of trust shall have at least three trustees at all times the current trustees are patriarch created trust for the benefit of child and trust for the benefit of plr-107779-04 the gross_income of the trust including proceeds from capital_gains undistributed_income which the trustees have added to principal and other corpus income which income was earned or generated during patriarch’s life article ii paragraph k provides in part that accumulations include all income within the meaning of sec_674 the unappointed portion of trust shall continue to be held in trust for the benefit of patriarch’s lineal_descendants article iv paragraph provides that patriarch acknowledges that the reserved testamentary_power_of_appointment over trust will cause trust to be includable in patriarch’s gross_estate for federal estate_tax purposes trustee trustee and trustee no lineal descendant of patriarch nor any person who is related or subordinate to any such lineal descendant may serve as a trustee neither patriarch patriarch’s spouse nor any other donor to trust may act as a trustee no more than half of the trustees may be persons who are related or subordinate to patriarch child on date collectively the series i trusts trustee trustee and trustee currently serve as the voting trustees of trust and trust it is represented that trustee trustee and trustee are not related or subordinate to patriarch each child serves as a nonvoting trustee of his respective series i trust it is represented that neither child has ever been a voting trustee of his respective series i trust the series i trusts each have the same operative provisions the series i trusts are governed by state law continuance of a_trust the trustees have the discretionary power to distribute apportion or accumulate income to or for a beneficiary or beneficiaries or to for or within a class of beneficiaries or to pay out principal to or for a beneficiary or beneficiaries or to or for a class of beneficiaries whether or not income beneficiaries the class of beneficiaries entitled to receive income or principal within the discretion of the trustees shall consist of i the named child for whom the trust was created and his lawful issue and ii one or more descendants of the patriarch or organizations described in sec_170 which may be added to the class of beneficiaries by the trustees any person or organization added by the trustees to the class of beneficiaries in any year may be removed by the trustees in any subsequent year the power of the trustees to add beneficiaries designated to receive income or principal within the discretion of the trustees shall exist only with respect to that portion of the trust estate prior to its distribution under the provisions of article third provided further that the named child may terminate the trustees’ power to add permissible beneficiaries at any time by written instrument delivered to the trustees child for whom the trust was created attains thirty-five years of age he shall be entitled to a distribution of one-fourth of the trust estate one-third of the balance of the trust article third of each series i trust agreement provides that when the named article second of each series i trust agreement provides that during the plr-107779-04 estate upon attaining age forty one-half of the balance of the trust estate upon attaining age forty-five and the balance at age fifty if the named child dies prior to becoming entitled to a distribution of all of the trust estate the trust estate remaining including accrued and undistributed_income shall vest in and be distributed to the then living lawful issue of the named child by right of representation or should there be no such issue then living the same shall be distributed to the named child’s brother if he is then living or if he is deceased to his lawful issue then living by right of representation and if there is none then to the then living lawful issue of the patriarch by right of representation provided that if there is in existence a_trust for the benefit of any issue of the patriarch who would otherwise be entitled to a distribution of the trust property the provisions and terms of which are substantially identical to the provisions and terms of any trust established under a series i trust agreement and where the trustees are identical the trustees shall add the issue’s share to the principal of the trust and the share shall be held applied and distributed in like manner notwithstanding anything herein to the contrary the trustees shall have the power to accelerate or postpone the termination whether a partial_termination or the complete termination of the trust if the trustees in their sole and absolute discretion determine that it would be in the best interest of the named child to accelerate or postpone the termination taking into consideration all circumstances at the time including the size of the trust estate and the named child’s maturity and responsibility article eighth of each series i trust agreement provides that notwithstanding anything to the contrary unless sooner terminated all series i trusts shall terminate twenty-one years after the death of the last survivor of all beneficiaries in being on date upon such termination the trust property including accrued and undistributed_income shall vest in and be distributed to the person s then entitled to the income of the trust whether absolute or discretionary child for whom the trust was created attains twenty-five years of age he shall become a non-voting co-trustee when the named child attain thirty years of age he shall become a voting co-trustee unless the remaining trustees determine in their sole and absolute discretion that the named child has not demonstrated an interest or commitment to the business interests of the trust in which case the named child’s voting power shall be deferred until such time as the remaining trustees are satisfied that he is prepared to assume full responsibilities as a voting trustee successor trustees may be appointed by the then acting trustees if there is a trustee vacancy the trustees may appoint an individual as successor trustee other than patriarch individual or individual further the trustees then acting shall have the right to appoint an additional individual trustee to serve making a total of five trustees including the named child upon the failure of all trustees to act without a successor trustee having been appointed pursuant to the foregoing provisions a majority of the legally competent beneficiaries then entitled to receive income from the trust estate or article ninth of each series i trust agreement provides that when the named article tenth paragraph b of each series i trust agreement provides that the trustees of the series i trusts propose to obtain a court order modifying plr-107779-04 the guardian s of the beneficiaries if they are all minors then entitled to receive income from the trust estate shall have the right to appoint a successor trustee other than the patriarch individual or individual article tenth paragraph b of the series i trust agreements after the modifications the section will provide that upon the failure of any trustee to act a successor trustee may be appointed by the then acting trustee s even if the then acting trustee s will cease to act upon the acceptance of the appointment by the successor trustee if there is a trustee vacancy the trustees may appoint an individual or corporation as successor trustee other than the patriarch individual or individual further if trust company is not acting as trustee the trustee s then acting shall have the right to appoint a corporation or one or more individuals to act as additional trustees so long as the total number of trustees then acting does not exceed five if trust company is appointed as successor trustee then upon the acceptance of the appointment by trust company each other trustee then serving as such if any shall be deemed to have resigned and renounced all rights to serve as trustee unless subsequently reappointed by the trustee s then serving and trust company shall serve as sole successor trustee all other provisions of the series i trust agreements will remain the same the trustees have the authority to seek the modifications under state law after obtaining court approval to modify the series i trust agreements trust company will be appointed and will serve indefinitely as sole trustee of trust and trust child on date collectively the series ii trusts trustee trustee and trustee currently serve as the independent trustees of trust and trust the series ii trusts each have the same operative provisions the series ii trusts are governed by state law shall initially divide the trust estate into two separate equal trusts one to be held for child and child each of whom shall be referred to as the primary beneficiary of his trust paragraph a provides that the trustee shall pay to the primary beneficiary of a_trust such amounts of the net_income and principal of his trust if any as the trustee deems proper for his needs and welfare shall then determine the amounts of income and principal if any it deems proper for the needs and welfare of the primary beneficiary’s lineal_descendants provided no such distribution shall be made if it would satisfy or discharge a legal_obligation of the primary beneficiary a primary beneficiary may appoint any such distribution among his lineal_descendants and may provide that such distributions be charged against the shares of such lineal_descendants upon the death of the primary beneficiary as provided in paragraph e no appointment however shall reduce or defray any legal_obligation of the primary beneficiary any trust principal the primary beneficiary does not or cannot article i paragraph b of the series ii trust agreement provides that the trustee article i paragraph of the series ii trust agreement provides that the trustee patriarch created trust for the benefit of child and trust for the benefit of article i paragraph e of the series ii trust agreement provides that any part of article i paragraph d of the series ii trust agreement provides that upon his plr-107779-04 effectively appoint during his life shall be distributed by the trustee as follows i any unappointed parts of income shall be allocated among and for the benefit of the primary beneficiary’s lineal_descendants as the trustee deems proper ii any unappointed parts of principal shall be allocated among and for the benefit of such lineal_descendants as the trustee deems proper for the welfare of each paragraph c provides that any income not paid under the foregoing provisions shall be added to the principal death a primary beneficiary may appoint his trust among any of patriarch’s lineal_descendants but not to or for the benefit of the primary beneficiary or his estate and one or more qualified charities further the primary beneficiary may appoint the assets of his trust in further trust for the benefit of his spouse granting to such spouse the right to receive income mandatory or discretionary and principal for her needs provided that the remainder_interest passes in favor of patriarch’s lineal_descendants or qualified charities a_trust the primary beneficiary does not or cannot effectively appoint shall upon his death be divided among and held in separate trusts for the following persons as primary beneficiaries each of whom shall have with respect to his or her own trust the same rights powers and interests as patriarch’s children had as the initial primary beneficiaries i for the primary beneficiary’s then living lineal_descendants per stirpes provided in making such division the amount of each payment of principal of the trust made to a lineal descendant to the extent in the opinion of the trustee it was not made for his or her needs shall be charged against the share of the lineal descendant if he or she is to receive a share or if not per stirpes against any shares of his or her ancestor or lineal descendant’s or ancestor’s share as to any principal payments made pursuant to a primary beneficiary’s exercise of his limited_power_of_appointment under paragraph b unless the primary beneficiary notifies the trustee in writing that any or all of the payments are to be charged against the share or ii if the primary beneficiary leaves no lineal_descendants then living per stirpes for the lineal_descendants then living of his nearest ancestor among patriarch and patriarch’s lineal_descendants with a lineal descendant then living anything in the series ii trust agreement to the contrary any trust that exists twenty years after the death of the last survivor of a all of the lineal_descendants of patriarch’s parents and patriarch’s spouse’s parents who are living on date and b the unborn children in gestation as of date of any person named in paragraph a provided that such unborn children shall be included in the measuring period only if they are born alive and only if under applicable law their respective lives may be used in the measuring period without violating the rule_against_perpetuities shall become vested in its primary beneficiary and shall thereafter be held as a vested trust provided prior to the conversion of any trust to a vested trust in exercising its article i paragraph of the series ii trust agreement provides that regardless of the preamble to the series ii trust agreement provides that no beneficially article iii paragraph of the series ii trust agreement provides that no donor of plr-107779-04 discretion under paragraph the trustee shall consider the tax advantages of distributions to the beneficiaries belonging to more remote generations or to the most remote generation the trustee shall pay to the primary and sole beneficiary of a vested trust such amounts of the net_income and principal of his trust as it deems proper for his welfare any income not so distributed shall be added to the principal from which derived any portion of his vested trust that remains undistributed at such beneficiary’s death shall be paid to his estate interested trustee shall have any powers or participate in the exercise of any powers including investment or administrative_powers that would constitute a general_power_of_appointment under sec_2041 article iii paragraph e describes a trustee or other person as beneficially interested during any period when discretionary payments may be made to him or to any person to whom he is then legally obligated to support the term independent_trustee is defined as all persons or entities serving as trustee who are not beneficially interested in any trust created under the series ii trust agreement only an independent_trustee may decide a matter at issue when a person beneficially interested in any series ii trust is precluded from making or participating in a decision a_trust including the patriarch may serve as a trustee of any trust created hereunder nor may patriarch’s wife serve as trustee the act of a majority of trustees who are not barred from participating in the decision or matter under article iii paragraph e is the act of the trustee at least three independent trustees shall serve as a trustee of each trust so long as patriarch is living no more than one-half of the trustees then serving shall be related or subordinate to patriarch no more than two of the trustees serving at any time as trustee of any trust shall have a beneficial_interest in that trust or any other series ii trust no more than five trustees shall serve at any time no more than one corporate trustee shall serve at any one time a child of patriarch shall serve as a non- voting co-trustee of his trust upon attaining the age of twenty-five years and upon attaining the age of thirty years he shall become a voting co-trustee unless a majority of the independent trustees determine in their sole and absolute discretion that such child has not demonstrated an interest or commitment to the business interests of the trust in which case such child’s voting power shall be deferred until such time as the independent trustees are satisfied that he is prepared to assume full responsibilities as a voting trustee in no event shall a beneficially interested trustee exercise or participate in the exercise of the powers specifically delegated to the independent_trustee or denied to a beneficially interested trustee any primary beneficiary may appoint any lineal descendant of patriarch to serve as a co-trustee of the primary beneficiary’s trust subject_to the other requirements of this paragraph article iii paragraph c of the series ii trust agreement provides that upon the occurrence of any event requiring the appointment of a successor independent_trustee or if a trustee of any trust for any other reason ceases to be trustee the other persons or entities then serving as the independent_trustee shall appoint as successor to such plr-107779-04 trustee any individual other than any donor or corporation qualified to act as such further the independent_trustee may appoint by a majority vote co-trustees at any time such appointment will not cause the total number of trustees then serving to exceed five if the independent_trustee does not appoint a successor in circumstances where a successor trustee is necessary or if there is no independent_trustee then serving then either the trustee or the primary beneficiary may petition a court of competent jurisdiction to appoint a successor the trustees of the series ii trusts propose to obtain a court order modifying article iii paragraph of the series ii trust agreement after the modifications the section will provide that no donor of a_trust may serve as a trustee of any series ii trust nor may patriarch’s spouse serve as trustee the act of a majority of the independent trustees is the act of the trustee at least a majority of the trustees of each trust shall be independent trustees and if only one trustee is serving as trustee such one shall be an independent_trustee so long as patriarch is living no more than one-half of the trustees shall be related or subordinate to patriarch no more than two of the trustees serving at any time as trustee of any trust shall have a beneficial_interest in that trust or any other series ii trust no more than five trustees shall serve as trustee of any series ii trust at any one time no more than one corporate trustee shall serve as trustee of any series ii trust at any time in no event shall a beneficially interested trustee exercise or participate in the exercise of the powers specifically delegated to the independent_trustee or denied to a beneficially interested trustee if trust company is appointed as a successor trustee then upon the acceptance of such appointment by trust company each other trustee of the affected trust then serving as such if any shall be deemed to have resigned and renounced all rights to serve as trustee unless subsequently reappointed by the independent_trustee then serving pursuant to the provisions of this paragraph and trust company shall serve as the sole successor trustee of the affected trust provide that upon the occurrence of any event requiring the appointment of a successor independent_trustee the persons or entities then serving as the independent_trustee including any resigning independent_trustee shall appoint as successor any individual other than any donor or corporation qualified to act as an independent_trustee if the independent_trustee does not appoint a successor in circumstances where a successor independent_trustee is necessary or if there is no independent_trustee then serving then either the trustee or the primary beneficiary may petition a court of competent jurisdiction to appoint a successor if any trustee fails or ceases to serve as such and the appointment of a successor independent_trustee is not required the independent_trustee may but shall not be required to appoint a successor to such trustee subject_to the other provisions of paragraph further if trust company is not serving as trustee the independent_trustee then serving by a majority vote may appoint co-trustees subject_to the other provisions of paragraph all other provisions of the series ii trust agreement will remain the same the trustees have the authority to seek the modifications under state law after obtaining court approval to modify the series ii furthermore the first sentence of article iii paragraph b will be modified to patriarch is living and has two living lineal_descendants child and child plr-107779-04 trust agreement trust company will be appointed and will serve indefinitely as sole trustee of trust and trust rulings requested you have requested the following rulings patriarch’s reserved testamentary limited_power_of_appointment will not cause patriarch to be treated as the owner of any portion of trust under sec_674 trust company is not a_related_or_subordinate_party to the patriarch within the meaning of sec_672 with respect to the series i and series ii trusts trust company is an independent_trustee within the meaning of sec_674 with respect to the series i and series ii trusts neither the appointment of trust company as successor trustee of the series i and series ii trusts nor its exercise of discretionary distribution powers under the series i or series ii trust agreements will cause any beneficiary of the series i and series ii trusts to be treated as the owner of any part of the trust under sec_678 neither the appointment of trust company as successor trustee of the series i and series ii trusts nor its exercise of discretionary distribution powers under these trusts will result in the inclusion of any portion of these trusts in patriarch’s estate under sec_2036 or sec_2038 neither the appointment of the trust company as successor trustee of the series i and series ii trusts nor its exercise of discretionary distribution powers under these trusts will cause any beneficiary of the series i and series ii trusts to be deemed to possess a general_power_of_appointment over the trust under sec_2041 ruling sec_674 provides in general that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_674 provides that sec_674 shall not apply to a power exercisable only by will other than a power in the grantor to appoint by will the income of the trust where the income is accumulated for such disposition by the grantor or may be so accumulated in the discretion of the grantor or a nonadverse_party or both without the approval or consent of any adverse_party patriarch’s testamentary_power_of_appointment under trust will not cause patriarch to be treated as the owner of any portion of trust under sec_671 and sec_674 ruling sec_2 based solely on the facts and representations submitted we conclude that sec_674 provides that sec_674 shall not apply to a power solely plr-107779-04 sec_672 provides that for purposes of subpart e of part i of subchapter_j the term related_or_subordinate_party means any nonadverse_party who is any one of the following the grantor’s father mother issue brother or sister an employee of the grantor a corporation or any employee of a corporation in which the stockholdings of the grantor and the trust are significant from the viewpoint of voting control a subordinate employee of a corporation in which the grantor is an executive exercisable without the approval or consent of any other person by a trustee or trustees none of whom is the grantor and no more than half of whom are related or subordinate parties who are subservient to the wishes of the grantor to distribute apportion or accumulate income to or for a beneficiary or beneficiaries or to for or within a class of beneficiaries or to pay out corpus to or for a beneficiary or beneficiaries or to or for a class of beneficiaries whether or not income beneficiaries of the trust company bylaws that preclude patriarch patriarch’s spouse or any beneficiary of the series i or series ii trusts from serving on the distribution committee and the trust provisions that preclude patriarch patriarch’s spouse or any lineal descendant of patriarch from serving as trustee and that provide no more than half the trustees of any trust held under trust may be related or subordinate to patriarch we conclude that trust company is not a_related_or_subordinate_party to patriarch within the meaning of sec_672 therefore trust company may exercise the powers described in sec_674 with regard to the series i and series ii trusts without causing patriarch to be treated as the owner of any portion of those trusts under sec_674 ruling based solely on the facts and representations submitted including the provisions sec_671 of the internal_revenue_code provides that where it is specified in subpart e of part i of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust that are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_678 provides in general that a person other than the grantor shall be treated as the owner of any portion of a_trust with respect to which such person has a power exercisable solely by himself to vest the corpus or the income therefrom in himself or such person has previously partially released or otherwise modified such a power and after the release or modification retains such control as would within the principles of sec_671 to inclusive subject a grantor of a_trust to treatment as the owner thereof based on the facts and representations submitted including the provisions of the plr-107779-04 trust company bylaws that preclude any beneficiary from serving on the distribution committee and the provisions of trust that preclude any lineal descendant from acting as trustee we conclude that after the appointment of trust company as trustee of the series i and series ii trusts none of the beneficiaries of the series i or series ii trusts will have the power to vest the corpus or income from the series i or series ii trusts in themselves therefore we further conclude that the appointment of trust company as trustee of the series i and series ii trusts and its exercise as trustee of any discretionary distribution powers will not cause any beneficiary of the series i or series ii trusts to be treated as an owner of any portion of the series i or series ii trusts under sec_678 during the patriarch’s lifetime ruling sec_5 value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period that does not in fact end before his death - sec_2036 provides that the value of the gross_estate shall include the the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2036 provides in part that for the purposes of sec_2036 a sec_2036 provides that for purposes of sec_2036 the retention of the right to vote directly or indirectly shares of stock of a controlled_corporation shall be considered to be a retention of the enjoyment of transferred property corporation shall be treated as a controlled_corporation if at any time after the transfer of the property and during the three-year period ending on the date of the decedent’s death the decedent owned with the application of sec_318 or had the right either alone or in conjunction with any person to vote stock possessing at least twenty percent of the total combined voting power of all classes of stock unrestricted power to remove or discharge a trustee at any time and to appoint himself as trustee the decedent is considered as having the powers of the trustee sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise where the exercise of a sec_20_2036-1 provides in part that if a decedent reserved the sec_20_2038-1 provides in part that if a decedent had the unrestricted plr-107779-04 power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired the power to alter amend revoke or terminate or where any power is relinquished during the three-year period ending on the date of decedent’s death power to remove or discharge a trustee at any time and appoint himself trustee the decedent is considered as having the powers of the trustee sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent the property would be includible in the decedent’s gross_estate under sec_2035 to inclusive for purposes of sec_2041 the power_of_appointment shall be considered to exist on the date of the decedent’s death even though the exercise of the power is subject_to a precedent giving of notice or even though the exercise of the power takes effect only on the expiration of a stated period after its exercise whether or not on or before the date of the decedent’s death notice has been given or the power has been exercised sec_2041 provides that a general_power_of_appointment is a power that is exercisable in favor of the decedent the decedent’s estate the decedent’s creditors or the creditors of the decedent’s estate however a power to consume invade or appropriate property for the benefit of the decedent that is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent shall not be deemed a general_power_of_appointment appointment if he has the power remove or discharge a trustee and appoint himself for example if under the terms of the instrument the trustee or his successor has the power to appoint the principal of the trust for the benefit of individuals including himself and the decedent has the unrestricted power to remove or discharge the trustee at any time and appoint any other person including himself the decedent is considered as having a power_of_appointment however the mere power of management investment custody of assets or the power to allocate receipts and disbursements as between income and principal exercisable in a fiduciary capacity whereby the holder has no power to enlarge or shift any of the beneficial interests therein except as an incidental consequence of the discharge of the fiduciary duties is not a power_of_appointment an unqualified power to remove a trustee and to appoint an individual or corporate successor trustee that is not related or subordinate to the decedent within the meaning revrul_95_58 1995_2_cb_191 holds that a decedent grantor’s reservation of sec_20_2041-1 provides in part that a donee may have a power of sec_672 defines the term related_or_subordinate_party to mean any plr-107779-04 of sec_672 is not considered a reservation of the trustee’s discretionary powers of distribution over the property transferred by the decedent grantor to the trust accordingly the trust corpus is not includable in the decedent’s gross_estate under sec_2036 or sec_2038 the ruling notes that the eighth circuit in 973_f2d_1409 8th cir concluded that the decedent had not retained dominion and control_over assets transferred to a_trust by reason of his power to remove and replace the trustee with a party that was not related or subordinate to the decedent accordingly the court held that under sec_25_2511-2 the decedent made a completed_gift when he created the trust and transferred assets to it nonadverse_party who is the grantor’s spouse if living with the grantor or any one of the following the grantor’s father mother issue brother or sister an employee of the grantor a corporation or any employee of a corporation in which the stock holdings of the grantor and the trust are significant from the viewpoint of voting control a subordinate employee of a corporation in which the grantor is an executive in order for to apply the decedent must have made a transfer of property or any interest therein except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth under which the decedent retained an interest in or power over the income or corpus of the transferred property for purposes of sec_2036 and sec_2038 it is immaterial in what capacity the power was exercisable by the decedent the governing trust instruments preclude patriarch and the beneficiaries from directly participating in decisions regarding discretionary distributions from the trusts furthermore under the trust company articles of incorporation no more than half of the directors may be related or subordinate to patriarch discretionary distribution decisions are made by a distribution committee of the board_of directors the trust company bylaws require that the members of the distribution committee be members who a are not grantors of or donors to any trust of which the trust company is trustee nor the spouse of any grantor or donor b are not current or contingent beneficiaries of any trust of which the trust company is trustee nor the spouse of any such beneficiary and c are not related or subordinate as defined in sec_672 to a grantor donor or any current beneficiary of any trust of which the trust company is trustee the bylaws define a current beneficiary of a_trust as any person who i is entitled or eligible to receive a mandatory or discretionary distribution of income or principal of the trust ii has a right to withdraw property from the trust or iii is entitled or eligible to use or otherwise enjoy any asset of the trust under these circumstances patriarch and the beneficiaries of the series i and series ii trusts are sufficiently prohibited from participating in decisions regarding discretionary distributions the combination of the firewall provision in the trust company bylaws and the trustee provisions in each trust agreement preclude patriarch from having the retained dominion and control contemplated by sec_2036 or sec_2038 patriarch therefore will not be furthermore the combination of provisions also preclude a beneficiary from plr-107779-04 considered as having the powers of the trustees under sec_20_2036-1 or a solely as a result of being a shareholder in or participating in the daily activities of trust company as he is precluded from participating in discretionary distribution decisions with respect to the series i and series ii trusts both directly by the trust agreements and indirectly when made by trust company therefore neither the appointment of trust company as trustee of the series i and series ii trusts nor its exercise of the discretionary powers over distributions to beneficiaries of the trusts will result in the inclusion of any portion of the trusts in patriarch’s gross_estate for federal estate_tax purposes accordingly based on the facts submitted and the representations made we conclude that the appointment of trust company as a trustee of the series i and series ii trusts will not result in the inclusion of any portion of the trusts in patriarch’s estate under sec_2036 or sec_2038 having the power to affect the beneficial_enjoyment of the trust property as contemplated by sec_2041 no beneficiary therefore will be considered as having the power of the trustees under sec_20_2041-1 solely as a result of being a shareholder in and participating in the daily activities of trust company as they are precluded from participating in discretionary distribution decisions with respect to the series i and series ii trusts both directly by the trust agreements and indirectly when made by trust company therefore neither the appointment of trust company as trustee of the series i and series ii trusts nor its exercise of the discretionary powers over distributions to beneficiaries of the trusts will result in the inclusion of any portion of the trusts in the respective estate of a beneficiary accordingly based on the facts submitted and the representations made we conclude that the implementation of the proposed trust modifications and the appointment of trust company as an independent_trustee of the series i and series ii trusts will not result in the inclusion of any portion of the trusts in the estate of a beneficiary under sec_2041 concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we make or imply no ruling as to whether any beneficiary of the series i and series ii trusts shall be treated as the owner of any portion of those trusts after the death of patriarch and the possible exercise of patriarch’s testamentary_power_of_appointment under trust in addition we note that child and child potentially have a general_power_of_appointment over the series i trusts if they are named as voting trustees and the beneficiaries of a vested series ii trust will have a general_power_of_appointment the rulings provided in this letter relate only to the effect of naming trust company as trustee of the series i and series ii trusts and do not imply that a_trust will not be included in a beneficiary’s estate where the beneficiary is granted a general_power_of_appointment by the terms of the trust agreement finally we make or imply no rulings on whether trust will be included in patriarch or a beneficiary’s estate except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and plr-107779-04 representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination being sent to your attorney provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is this ruling is directed only to the taxpayer s requesting it sec_6110 sincerely james f hogan senior technician reviewer branch passthroughs special industries enclosure copy for sec_6110 purposes
